Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art teaches image compression techniques involving entropy using latent representations of data, quantization, hyperprior parameters and prediction of data as well as other individual aspects of the claimed features.  However,  the prior art does not teach or fairly suggest, as a whole, processing data using a first encoder neural network to generate a latent representation of the data; processing the latent representation of data, comprising: processing the latent representation of data by a first quantizer to generate a quantized latent representation of data; and processing the latent representation of the data using a second encoder neural network to generate a latent representation of an entropy model, wherein the entropy model is defined by one or more probability distribution parameters characterizing one or more code symbol probability distributions; processing the quantized latent representation of data into a plurality of slices of quantized latent representations of data, wherein each slice of quantized latent representation of data is different from each other slice of quantized latent representation of data, and the slices are arranged in an ordinal sequence; generating, by a hyperprior processing network and from the latent representation of the entropy model, hyperprior parameters representing the probability distribution of the entropy model and a compressed representation of the hyperprior parameters,  for each slice in the ordinal sequence of slices: receiving, by a first slice processing network, the hyperprior parameters representing the probability distribution of the entropy model and the first slice of quantized latent representation of data, and generating, by the first slice processing network, a compressed representation of the first slice, and a first augmented slice that represents the first slice of quantized latent representation of data and a latent residual prediction that is a prediction of a residual encoding and decoding error based on the hyperprior parameters; for each slice subsequent to the first slice in the ordinal sequence of slices; receiving, by a respective subsequent slice processing network, the hyperprior parameters representing the probability distribution of the entropy model and each respective augmented slice generated by each prior respective subsequent slice processing network and the first slice processing network, and generating, by the respective subsequent slice processing network, a compressed representation of the respective slice, a respective subsequent augmented slice that represents the respective subsequent slice of quantized latent representation of data and a respective latent residual prediction that is a prediction of a residual encoding and decoding error based on the hyperprior parameters and each prior subsequent augmented slice; wherein a combination of the compressed representation of the first slice and each compressed representation of each respective slice form a compressed representation of the  data.  When each and every limitation of the respective claims are taken as a whole and in combination, none of the prior art discloses the features as claimed. 
It is noted that “(sigma prime and mu prime)” are in parentheses and thus treated as exemplary reference characters but not considered as positively cited features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/Primary Examiner, Art Unit 2648